Norton, J.,
Concurring. — I place my concurrence in reversing “the judgment in this case, not only on the ground so clearly stated in the opinion of the court, but on the further ground that the misrepresentations made by the defendant, if made as disclosed in the ■evidence, and for which it is • sought to make him criminally liable, having been made in the progress of a long real — not bogus — business transaction, are not mentioned in the class of offences against which section 1561, Revised Statutes, is directed. In what is here said Judge Ray concurs with me.